2.	The priority claim set forth in the Application Data Sheet filed December 23, 2020 and in paragraph [0001] of the specification is objected to because foreign priority application PCT/CN2017/073575 was filed more than one year earlier than parent application PCT/CN2018/076957, which directly claims priority to the ‘575 application.  35 U.S.C. 119(a) requires the application in this country to be filed within 12 months of  the earliest date on which the foreign priority application was filed.  Accordingly, the claim for priority in the instant application to parent application PCT/CN2017/073575 is improper.  Correction is required.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4.	Instant claims 1-119 and 135 are deemed to be entitled under 35 U.S.C. 119(a)-(d) to the benefit of the filing date of foreign priority application PCT/CN2017/085075 because the instant claims, under the test of 35 U.S.C. 112(a), are disclosed in the foreign priority application ‘075.
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1-9, 13-15, 19, 20, 22, 25, 28, 29, 81-91, 93, 94, 103-105, 119, and 135 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the World Patent Application 2018/183198.  The World Patent Application ‘198 teaches compounds meeting the requirements of the instant claims. The compounds are arylomycin analogs.  See, e.g., page 1, lines 7-17; page 32, lines 12-17; and page 48, line 25 - page 55, line 5.  For example, the compound at page 48, line 26, corresponds to Inventors’ Formula (I) in which R1 is -C2alkyl-NR21R22 in which R21 and R22 are H; R2 is H; R3, R4, R5, R6, R7, R8, R10, R12, R15, R16, and R18 are H; R9 is C1 alkyl; R11 is -2alkyl-NR21R22 in which R21 and R22 are H; R17 is C1alkyl; X is disubstituted heteroaryl, i.e. pyrimidinyl; Y is -O-C6aryl and Z is C3alkyl, or Y is aryl and Z is -O-C3alkyl.  The compound at page 54, line 14, is identical to the Inventors’ compound #548 at Table 1, page 198.
	The disclosure relied upon in the above rejection is disclosed, under the test of 35 U.S.C. 112(a), in provisional application 62/477,268, to which the World Patent Application ‘198 claims priority.  See, e.g., page 1, lines 4-14; page 32, lines 12-17; and page 48, line 25 - page 55, line 5.  Accordingly, this disclosure in the World Patent Application ‘198 has an earlier effective filing date than the effective filing date of the instant application (February 22, 2018, the filing date of parent application PCT/CN2018/076957) and accordingly is available as prior art under 35 U.S.C. 102(a)(2) against the instant claims. 
7.	Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive.
	The anticipation rejection based upon the World Patent Application 2018/183198 is maintained.  As set forth in the rejection, the disclosure of the WO Patent Application ‘198 relied upon in the rejection has an effective filing date of March 27, 2017 (the filing date of provisional application 62/477,268).  However, as set forth in section 2 above, the instant application does not have a valid priority claim to a date earlier than March 27, 2017.  Accordingly, the WO Patent Application ‘198 remains available as prior art against the instant claims under 35 U.S.C. 102(a)(2).
	The anticipation rejection over the World Patent Application 2019/067498 set forth in section 13 of the Office action mailed June 30, 2020 is withdrawn.  Because the instant claims are deemed to be entitled to the benefit of the filing date of  foreign priority application 
8.	With respect to the Information Disclosure Statement filed July 9, 2020, Reference 095 (U.S. Patent No. 10/351,595) is crossed out and has not been considered by the examiner because the patent has been withdrawn.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
April 29, 2021